Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTIONResponse to Amendment
This office action has been issued in response to the response filed 8/17/22.  Claims 1-10, 16-20 are pending in this application. Applicant's arguments have been carefully considered, but are not persuasive in view of the prior art as applied to a broadest reasonable interpretation of the claims.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by amending the claims in an attempt to distinguish the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.  


Claim Rejections - 35 USC § 103
	              The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 9, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rakshani et al. (US PGPUB # 20100005328) in view of Man et al (US PGPUB # 20140089688).                  With respect to independent claim 1, 16 Rakshani discloses: An integrated circuit [IC - Rakshani fig 2, paragraph 0083-0087] comprising:
                master circuits on a chip [multiple functional units (master circuits) occupy different power “islands” aka domains  on a chip/IC – Rakshani fig 2, paragraph 0083-0087 in view of 0037-0039] [a processor having a first domain with at least one core to execute instructions, a second domain coupled to the first domain and having at least one non-core circuit – Man abstract & 0012, it is noted that the terms core/circuit in Man are understood to be functionally equivalent to the claimed master circuit(s)], the master circuits including a processing system [processor with at least one core reads on processing system – Man abstract & 0012] and programmable logic [a functional unit may include … a programmable logic device – Rakshani 0038] [a processor package may include programmable circuitry, disclosed as “a processor package can include multiple semiconductor die including a so-called central processing unit (CPU) die and at least one other die which may include memory, controller circuitry, or other logic” … “the term "domain" is used to mean a collection of hardware and/or logic” - Man  0012]; 
              a first memory controller in a power domain on the chip [a functional unit can be any of a memory controller, ALU, memory, etc., and each functional unit can be disposed in a separate power island – Rakshani fig 2, paragraph 0083-0087 in view of 0037-0039] [die includes memory controller & memory and may be in its own (power) domain - Man 0012], wherein the processing system and the programmable logic are each configured to access memory via the first memory controller [Because Rakshani teaches that a memory controller, for example, can be the only functional unit in a power island, Rakshani implicitly teaches and strongly suggests that another functional unit, such as the a processor/core/CPU and a programmable logic circuit which are also disposed in their own separate power islands, will access memory via this memory controller in a separate power island/domain - Rakshani fig 2, paragraph 0083-0087 in view of 0037-0039.  This understanding is supported at least by 0012 of Man which teaches that a processor package, or integrated circuit, can include multiple semiconductor die, including a CPU/processing system die, a memory & memory controller die, and other/additional/programmable circuitry logic die, with each die operating in its own power domain, disclosed as “each die may also be considered an independent domain” – as such, the CPU die or the other/additional/programmable circuitry logic die would access memory via the memory & memory controller die which would reside in its own power domain - Man 0012], and 
               wherein each master circuit on the chip that is configured to access the memory via the first memory controller is in a power domain separate and independent from the power domain in which the first memory controller is disposed [0012 of Man teaches that a processor package, or integrated circuit, can include multiple semiconductor die, including a CPU/processing system die, a memory & memory controller die, and other/additional/programmable circuitry logic die, with each die operating in its own power domain, disclosed as “each die may also be considered an independent domain” – as such, the CPU die or the other/additional/programmable circuitry logic die would access memory via the memory & memory controller die which would reside in its own power domain - Man 0012] [separate and independent power domains - Rakshani 0084; Rakshani fig 2 teaches functional unit 1 in power island 1 may be a memory controller and memory unit comprised of cluster 115.1 as a memory controller (in view of Rakshani 0096 in view of 0037-0038) operable to access a functional unit/cluster which may include a memory unit 215.2 or 215.3 so that a functional unit 2 or 3 in power island 2 or 3 requiring access to memory in functional unit 1 in power island 1 would need to make use of a memory controller in power island 1 to access a memory in power island 1].
	             Rakshani does not explicitly disclose a “power domain” although the disclosure of power islands, as in 0049 of Rakshani is understood to strongly suggest the claimed power domain.
Nevertheless, in the same field of endeavor Man teaches sharing power between domains in a processor package (Man title) wherein multiple (power) domains exist in an IC or integrated circuit, also known as a processor package, and wherein different (master & memory control) circuits are disposed in various power domains (Man 0012, 0021).
                It would have been obvious to one having ordinary skill in the art at the time of the invention to partition an IC into multiple power domains in the invention of Rakshani as taught by Man because this would be advantageous for optimizing power sharing/use among functional components in a processor package (Man 0011-0012).
With respect to independent claim 16, since the instant claim is substantially similar in scope relative to claim 1 & 5, it is rejected according to substantially the same rationale as applied to claims 1 & 5, with minor differences considered.  The instant claim recites a limitation which is unique to the instant claim, and is treated according to the following rationale:
a management unit on the chip, the management unit being capable of controlling respective power modes of the processing system and the programmable logic independently of operation of the first memory controller [power control unit 140 or PCH  160 are capable of controlling respective power modes of the processing system and the programmable logic independently of operation of the first memory controller - Man 0012, 0021, fig 1, 4].
	With respect to dependent claim 2 Rakshani/Man discloses wherein a power domain in which a first master circuit of the master circuits is disposed is separate and independent from a power domain in which the second master circuit of the master circuits is disposed [0012 of Man teaches that a processor package, or integrated circuit, can include multiple semiconductor die, including a CPU/processing system die, a memory & memory controller die, and other/additional/programmable circuitry logic die, with each die operating in its own power domain, disclosed as “each die may also be considered an independent domain” – as such, the CPU die or the other/additional/programmable circuitry logic die would access memory via the memory & memory controller die which would reside in its own power domain - Man 0012] [separate and independent power domains/islands – Rakshani 0049, 0084].
              With respect to dependent claim 3 Rakshani/Man discloses wherein the first memory controller is not included in a master circuit [functional unit (FU) 1 is not part of FU2…FUn – Rakshani fig 2] [0012 of Man which teaches that a processor package, or integrated circuit, can include multiple semiconductor die, including a CPU/processing system die, a memory & memory controller die, wherein the memory controller is not included in a CPU/processing system die, and other/additional/programmable circuitry logic die, with each die operating in its own power domain, disclosed as “each die may also be considered an independent domain” – as such, the CPU die or the other/additional/programmable circuitry logic die would access memory via the memory & memory controller die which would reside in its own power domain - Man 0012].
	With respect to dependent claim 4 Rakshani/Man discloses wherein the first memory controller is in a physical block dedicated to the first memory controller [Rakshani fig 2].
	With respect to dependent claim 5 Rakshani/Man discloses a configurable interconnect network on the chip  [processor package includes interconnect network on the chip/processor package to facilitate communication between functional components - Man 0012, 0021 in view of fig 1] [functional units may include, for example and without limitation, a general purpose processor, a mathematical processor, a state machine, a digital signal processor, a video processor, an audio processor, a logic unit, a logic element, a multiplexer, a demultiplexer, a switching unit, a switching element, an input/output (I/O) element, a peripheral controller, a bus, a bus control – Rakshani 0038], wherein the master circuits each are configured to access the memory via the first memory controller and the configurable interconnect network [0012 of Man teaches that a processor package, or integrated circuit, includes interconnections to facilitate communication between functional components and can include multiple semiconductor die, including a CPU/processing system die, a memory & memory controller die, and other/additional/programmable circuitry logic die, with each die operating in its own power domain, disclosed as “each die may also be considered an independent domain” – as such, the CPU die or the other/additional/programmable circuitry logic die would access memory via the memory & memory controller die which would reside in its own power domain - Man 0012] [Rakshani fig 2 teaches the instant limitation to the extent that functional unit 1 in power island 1 may be a memory controller and memory unit comprised of cluster 115.1 as a memory controller (in view of Rakshani 0096 in view of 0037-0038) operable to access a functional unit/cluster which may include a memory unit 215.2 or 215.3 so that a functional unit 2 or 3 in power island 2 or 3 requiring access to memory in functional unit 1 in power island 1 would need to make use of a memory controller in power island 1 to access the memory in power island 1] [memory/bus control may be function of one functional unit -Rakshani 0038, 0071].
	With respect to dependent claim 6, 18 Rakshani/Man discloses a second memory controller in a power domain on the chip [redundant functional clusters may include second memory control functional unit - Rakshani 0178-0180 in view of Man 0012, 0021], wherein the master circuits each are configured to access the memory via the second memory controller and the configurable interconnect network, and wherein each master circuit on the chip that is configured to access the memory via the second memory controller is in a power domain separate and independent from the power domain in which the second memory controller is disposed [all power domains may be separate/independent – Rakshani fig 2, paragraph 0037-0038, 0049, 0084 in view of Man 0012, 0021].
	With respect to dependent claim 7 Rakshani/Man discloses the first memory controller accesses a first address range of the memory; the second memory controller accesses a second address range of the memory; and the first address range is distinct from the second address range [separate cache memories & their respective address ranges may be accessed by their respective memory controllers - Rakshani 0178-0180 in view of Man 0012, 0021].
With respect to dependent claim 9, 19 Rakshani/Man discloses wherein the first memory controller includes multiple ports connected to the configurable interconnect network [A functional unit may typically, though not necessarily, have a specific set of inputs and outputs, and a well-defined interface (an electrical interface, a logical interface, and/or other interfaces) with other functional units of the IC, or with external components, or both - Rakshani 0036].
With respect to dependent claim 17 Rakshani/Man discloses the processing system is in a first power domain; the programmable logic is in a second power domain separate and independent from the first power domain; and the first memory controller is in a third power domain separate and independent from each of the first power domain and the second power domain [multiple functional units (master circuits) occupy different power domains  on a chip/IC – Rakshani fig 2, paragraph 0083-0087 in view of 0037-0039 further in view of Man 0012, 0021].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rakshani/Man further in view of Wingard (US PGPUB # 20080320254).  
With respect to dependent claim 8 Rakshani/Man does not explicitly disclose the limitations of the instant claim. Nevertheless in the same field of endeavor Wingard teaches an interconnect supporting transactions whose data address sequence within that transaction crosses an interleaved channel address boundary [Wingard 0003] and wherein the first memory controller and the second memory controller are configured to interleave access to the memory [Wingard 0003-0004]. Therefore Rakshani/Man further in view of Wingard teaches all limitations of the instant claim.  It would have been obvious to one having ordinary skill in the art at the time of the invention to interleave access to memory in the invention of Rakshani/Man as taught by Wingard because this would be advantageous for spreading memory load evenly among multiple memory devices in a system – Wingard 0004.

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rakshani/Man further in view of Jayasimha (US PGPUB # 20130073878).  
With respect to dependent claim 10, 20 Jayasimha does not explicitly disclose the limitations of the instant claim. Nevertheless in the same field of endeavor Jayasimha teaches an interconnect power manager wherein different/multiple traffic types/classes is handled by virtual paths/routes/channels  Therefore Rakshani/Man in view of Jayasimha discloses wherein  the first memory controller is configured to enable handling multiple traffic classes via respective virtual channels of a physical channel of the configurable interconnect network [Jayasimha 0079-0081 in view of 0067].  It would have been obvious to one having ordinary skill in the art at the time of the invention to enable handling multiple traffic classes via virtual channels in the invention of Rakshani/Man as taught by Wingard because this would be advantageous for providing a system designer with finer control over routing traffic between initiators and targets – Jayasimha 0111.


Response to Arguments
Regarding applicant’s arguments on page 5 [The examiner respectfully submits that new grounds of rejection, particularly in view of newly cited reference ‘Man’ have rendered the remarks moot/unpersuasive].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
When responding to this Office Action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marwan Ayash/              
Examiner, Art Unit 2133      

/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133